29 F.3d 627
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.IN RE Joe Hughie BELL, Debtor;Yvonne Bell, Administratrix of the Estate of Joe HughieBell, Sr., deceased, Appellant,v.Sparks Regional Medical Center; Health ManagementAssociates, Inc., Employee Group Health Plan;  HealthManagement Associates, Inc.;  Holt-Krock Clinic;  and DonnaE. Shalala,* Secretary of Health and HumanServices, Appellees.Yvonne Bell, Appellant,v.Sparks Regional Medical Center;  Health ManagementAssociates, Inc., Employee Group Health Plan;  HealthManagement Associates, Inc.; Holt-Krock Clinic;  and DonnaE. Shalala*, Secretary of Health and HumanServices, Appellees.Nos. 93-4051WA, 93-4055WA.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 17, 1994.Filed:  June 28, 1994.

Before RICHARD S. ARNOLD, Chief Judge, WOLLMAN, Circuit Judge, and HAMILTON,** District Judge.
PER CURIAM.


1
These two appeals have been consolidated for argument and decision.  No. 93-4051 is an appeal from the District Court's1 affirmance of a judgment of the Bankruptcy Court.2  No. 93-4055 is an appeal from the same District Court's decision in an interpleader suit brought to determine the proper disposition of certain proceeds of a health-benefit plan.


2
In both appeals the principal issue is the validity of an assignment of health benefits made by Joe Hughie Bell, Sr., whose estate is now represented by Yvonne Bell, Administratrix.  The assignment refers to "insurance proceeds," and Mrs. Bell, who claims entitlement to most of the proceeds, asserts that the payments in question were not "insurance" proceeds and that Health Management Associates, Inc., Employee Group Health Plan, which made the payments, is not an "insurance company."  For the reasons given by the Bankruptcy Court in its opinion and by the District Court in its two opinions, all of which are clear and well-reasoned, we feel constrained to disagree.  It is true that Health Management Associates, Inc., Employee Group Plan is not an "insurance company," in the sense of a corporation regulated by state insurance statutes.  It did, however, undertake to pay for certain medical services, in the event they became necessary, in exchange for the payment of money by the beneficiary of those services.  In the context of health care, we think these facts are sufficient to make the payments "insurance proceeds" as that term was commonly understood by all parties.  For these reasons, the judgments will be affirmed.


3
In the District Court and in this Court there has been some discussion of whether Mrs. Bell's attorney is entitled to a payment of a fee out of that portion of the proceeds in question that will go to Sparks Regional Medical Center and Holt-Krock Clinic.  (Counsel conceded at the oral argument that he could receive no fee from that portion of the proceeds going to the Department of Health and Human Services to reimburse it for Medicare outlays.)  In the District Court, counsel took the position that the fee matter was not properly an issue in these cases, and we agree.  Our action in these appeals is without prejudice to whatever rights the parties may have with respect to the fee matter.  Unless the parties can come to an agreement, these rights will have to be determined in some other appropriate proceeding.


4
Affirmed.



*
 This Court on its own motion substitutes Donna E. Shalala, the current Secretary of Health and Human Services, as party appellee in the name, place, and stead of Louis Sullivan, former Secretary of Health and Human Services


**
 The Hon.  Jean Hamilton, United States District Judge for the Eastern District of Missouri, sitting by designation


1
 The Hon.  Jimm Larry Hendren, United States District Judge for the Western District of Arkansas


2
 The Hon.  James G. Mixon, Chief Judge, United States Bankruptcy Court for the Eastern and Western Districts of Arkansas